internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si plr-117320-99 date date number release date company state shareholders trust m n a b c d e f g this letter responds to letters from your authorized representative dated september and date submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code that the termination of company's plr-117320-99 s_corporation_election was inadvertent company represents the following facts company was incorporated under the laws of state on a and elected under sec_1362 to be an s_corporation effective the same date company’s current shareholders are listed in the legend of this letter company’s s election terminated on b when n failed to timely elect under sec_1361 to treat trust as a qualified_subchapter_s_trust qsst m created trust on c for m’s benefit transferring to the trust d shares of company stock m died on e in accordance with trust’s governing instrument trust continued for the benefit of n with f shares of company stock as its only assets except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of this chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation for purposes of sec_1361 former sec_1361 provided that a_trust meeting the description of sec_1361 immediately before the death of the deemed owner and which continues in existence after her death may be a shareholder of an s_corporation but only for the 60-day period beginning on the day of the deemed owner’s death if the entire corpus of a_trust described in the preceding sentence is includible in the gross_estate of the deemed owner the preceding sentence shall apply but for a year period rather than days sec_1361 provides that in the case of a_trust described in sec_1361 the estate of the deemed owner shall be treated as the shareholder sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 - a b the trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of the trust shall be treated as the owner of that portion of the trust which consists of stock in an s plr-117320-99 corporation with respect to which the election under sec_1361 is made for purposes of sec_1361 the term qualified_subchapter_s_trust means a trust- a the terms of which require that- i ii iii iv during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of the beneficiary’s death or the termination of the trust and upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that if a_trust ceases to be a qualified_subpart_e_trust but also satisfies the requirements of a qsst the qsst election must be filed within the 16-day-and-2-month period beginning on the date on which the trust ceases to be a qualified_subpart_e_trust if the estate of the deemed owner of the trust is treated as the shareholder the qsst election may be filed at any time but no later than the end of the 16-day-and-2-month period beginning on the date on which the estate of the deemed owner ceases to be treated as a shareholder sec_1362 provides that an election under sec_1362 terminates whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in termination steps were taken so that the corporation is a small_business_corporation and the plr-117320-99 corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as might be required by the secretary regarding this period then notwithstanding the circumstances resulting in termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent according to the legislative_history of sec_1362 f -- if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers for example if a corporation in good_faith determined that it had no earnings_and_profits but it is later determined on audit that its election terminated by reason of violating the passive_income test for three consecutive years because the corporation in fact did have accumulated earnings if the shareholders were to agree to treat the earnings as distributed and include the dividends in income it may be appropriate to waive the terminating events so that the election is treated as never terminated it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 plr-117320-99 company represents that the failure of n to timely file a qsst election was an oversight by n and n’s tax advisors that was discovered only recently when documents were requested for estate_planning purposes company represents that for the period g trust paid out its income to n as required by the trust agreement the trustee for trust represents that trust satisfies the qsst requirements of sec_1361 and that the income distribution requirement has been and will continue to be met after applying the applicable law and regulations to the facts and representations of this ruling_request we conclude that the termination of company's s_corporation_election due to n’s failure to timely elect to have the qsst rules of sec_1361 apply to trust was inadvertent within the meaning of sec_1362 consequently we rule that company will be treated as continuing to be an s_corporation from b to the present unless company's s election otherwise is terminated under sec_1362 as a condition for this ruling for income_tax reporting purposes n is to be treated as the owner of the shares in question for the period from b to the present except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's eligibility to be an s_corporation in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely william p o'shea chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
